Citation Nr: 0023300	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-08 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000).

2. Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to May 
1946.  The veteran and appellant were married from June 1995 
until his death in June 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to DIC under the provisions of 
38 U.S.C. § 1151 and denied entitlement to accrued benefits.  


FINDINGS OF FACT

1. The veteran died on June [redacted], 1998.  The death certificate 
reported the immediate cause of death as bleeding 
esophageal varices due to hepatic cirrhosis, with other 
significant conditions contributing to death but not 
related to the immediate cause as fracture of the femur.

2. The veteran's death was not a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, or medical or surgical treatment or 
examination.  

3. The veteran's death was not a result of an event, 
occurring during VA hospitalization, which was not 
reasonably foreseeable.  

4. The veteran and appellant were informed and acknowledged 
the risks coincident with the course of treatment chosen 
(surgery), including the possibility of bleeding and 
death.  

5. The veteran had no claims for VA benefits pending at the 
time of his death on June [redacted], 1998.  


CONCLUSIONSOF LAW

1. The veteran's death was not the result of carelessness, 
negligence, lack of proper kill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, or medical or surgical treatment or 
examination, nor was it the result of an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358 (1999).  

2. The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1000 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran was hospitalized from May 23, 1998 to June [redacted], 
1998, status post a fall at home with progressing weakness.  
Hospital reports earlier in May 1998 showed reports of 
weakness, loss of weight, altered mental status, and a fall 
at home.  The following diagnoses were reported on discharge 
summary:  acute esophageal variceal hemorrhage; end-stage 
liver disease, secondary to ethanol abuse, status post 
mesocaval shunt with known history of encephalopathy, 
esophageal varices, and jaundice; acute renal failure with 
chronic renal insufficiency; recent left femur neck fracture 
with recent surgery; coronary artery disease (CAD) with 
suspicion of recent myocardial infarction in May 1998; 
chronic obstructive pulmonary disease (COPD); and chronic 
anemia.  Prior to hospitalization, decreased appetite and 
increased weakness were reported by the veteran and 
appellant.  

During hospitalization on May 28, 1998, the veteran fell from 
bed and sustained a left femoral neck fracture.  The veteran 
opted for surgery, and verbalized understanding of the 
surgical risks, including bleeding, infection, dislocations, 
pain, scarring, anesthetic problems, nerve/ligament/muscle 
damage, inability to get off breathing tube, heart attack, 
liver failure, kidney failure, and death.  The veteran was 
also informed of the risks of non-surgical options.  The 
physician noted that the veteran had a relatively 
uncomplicated operating room course on June 2, 1998, but did 
experience a significant blood loss in the operating room.  
The surgeon noted that the veteran was "very unhealthy" and 
had fallen and injured his hip eight days previously, which 
was first noted on May 28, 1998.  Hip pain was not reported 
prior to the fall on May 28.  A history of two myocardial 
infarctions in the previous six months was reported.  A 
nursing note later in the day noted that the veteran was 
doing well following surgery.  Continued loss of blood was 
noted in the following days due to "oozing within the 
surgical site."  

On June [redacted], 1998, the veteran's mental status deteriorated 
and the veteran's hematocrit continued to drop.  The physician 
and surgical consult did not see any evidence of bleeding at 
the surgical site.  Blood products were ordered, but the 
veteran died later that day.  The death certificate reported 
the immediate cause of death was bleeding esophageal varices 
due to hepatic cirrhosis, with other significant conditions 
contributing to death but not related to the immediate cause 
of death as fracture of the femur.  The report noted that the 
veteran suffered the fracture of the femur when he fell from 
bed.  

In July 1998, the appellant filed a claim for VA benefits for 
DIC, death pension, and accrued benefits.  In a statement, 
received in September 1998, the appellant stated that the 
lack of proper care at the VA Medical Center (MC) was a 
significant factor that led directly to veteran's untimely 
death.  She stated that the veteran fell from his bed, 
aggravating his hepatic cirrhosis and causing bleeding 
esophageal varices and a fracture of his femur.  The 
appellant contended that had the veteran been properly 
supervised and protected from injury, he would not have 
fallen, causing his injuries that led to his death.  


II. Analysis

DIC Benefits Pursuant to 38 U.S.C.A. § 1151

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, or during a course of vocational rehabilitation, 
and such injury or aggravation results in additional 
disability to or the death of the veteran, is entitled to 
disability or death compensation in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability.  On March 16, 1995, amended VA regulations were 
published to conform to the Supreme Court's decision. 

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence was necessary for recovery 
under § 1151.  As the appellant's claim was filed after 
October 1, 1997, her claim is subject to the statute after 
the amendment.  

Under the new statute, compensation is warranted for 
disability for death that was caused by hospital care, 
medical or surgical treatment or examination.  The proximate 
cause of the disability or death must be carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment or examination 
or by an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (effective Oct. 1, 1997).  

As a threshold matter the appellant must submit a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 to be well grounded, there 
must be:  1) competent evidence of a current disability; 2) 
of incurrence or aggravation of a disease or injury during VA 
hospitalization; and 3) of a nexus between the injury or 
disease sustained during VA hospitalization and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The appellant has submitted evidence of the veteran's death 
during hospitalization at a VA facility.  The veteran's cause 
of death was determined to be bleeding esophageal varices, 
hepatic cirrhosis, and fracture of the femur.  Although it is 
not entirely clear from the record whether the veteran's 
fractured femur was incurred in the fall during 
hospitalization or the fall prior to admission, for the 
purpose of determining whether the claim is well grounded, 
the Board notes that the veteran had no complaints of pain in 
the hip until after the May 28, 1998 fall during 
hospitalization.  Finally, the veteran's death certificate 
shows the fracture of the femur as a significant condition 
contributing to death, but not related to the immediate 
causes of death of bleeding esophageal varices or hepatic 
cirrhosis.  

Based on the hospital records and the veteran's death 
certificate, the Board finds that the appellant's claim for 
DIC pursuant to 38 U.S.C. § 1151 is well grounded.  38 
U.S.C.A. §5107(a) (West 1991).  The VA has a duty to assist 
the appellant in the development of all facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999).  The claims folder appears to contain all available 
medical records from the veteran's hospitalization from May 
23 to June [redacted], 1998.  The appellant has not identified any 
further records, relevant to her claim, which have not been 
requested or obtained.  It appears that all possible 
development has been completed, and the VA has satisfied its 
duty to assist the veteran under these circumstances.  38 
U.S.C.A. § 5107(a).

The appellant contends that the veteran's death was a direct 
result of VA hospital personnel's failure to properly monitor 
him, resulting in his fall, broken femur, and ultimate death.  
The VA Office of the General Counsel has addressed the 
question of whether the provisions of 38 U.S.C.A. § 1151 
apply to disabilities incurred during hospitalization but 
which are unrelated to a program of medical treatment, such 
as falls.  It was held that compensation for injuries 
suffered "as the result of . . . hospitalization" is not 
limited to injuries resulting from the provision of hospital 
care and treatment, but may encompass injuries resulting from 
risks created by any circumstances or incidents of 
hospitalization.  VAOPGCPREC 7-97 (Jan. 29, 1997).  VA's 
General Counsel has found that an injury should be considered 
to have resulted from hospitalization when the claimant fell 
due to some unique feature of the hospital premises, which 
created a zone of danger out of which the injury arose.  
VAOPGCPREC 7-97.  However, a fall due solely to a veteran's 
inadvertence, want of care, or pre-existing disability 
generally is not said to result from VA hospitalization.  

The General Counsel Opinion further indicates that it may be 
difficult in individual cases to determine whether an injury 
was caused by a condition or circumstance of hospitalization 
or was merely incurred coincident with hospitalization, but 
due to some other cause.  The General Counsel stated that, 
for purposes of 38 U.S.C.A. § 1151, when the cause of a fall 
during VA hospitalization cannot be determined, the benefit- 
of-the-doubt doctrine in 38 U.S.C.A. § 5107(b) may militate 
in favor of a conclusion that the fall was attributable to 
the circumstances or conditions of hospitalization, if the 
claim is well grounded.  Id.  The Board notes that this 
opinion from the General Counsel was written prior to the 
enactment of the current statute, but finds that the 
pertinent discussion, noted above, is consistent with the 
current statute as well.  

The Board finds that the evidence preponderates against a 
finding that the veteran's fall was due to some unique 
feature of the hospital premises, which created a zone of 
danger out of which the injury arose.  As noted above, the 
surgeon on June 2, 1998 appeared to indicate that the 
veteran's fracture had occurred prior to hospitalization, but 
the treatment records note no complaints of pain prior to the 
fall during hospitalization on May 28, 1998.  The Board finds 
that, as the evidence does not preponderate against such a 
finding, the veteran's fractured femur was incurred during 
the fall on May 28, 1998.  However, the only evidence, 
indicating that a lack of proper care by hospital personnel 
resulted in the veteran's fall and fractured femur, is the 
assertions of the appellant.  On admission, prior to the 
fall, the veteran was noted to be weak, and had suffered an 
earlier fall.  It is not unforeseeable that a person in the 
veteran's weakened condition could be subject to a fall, 
whether hospitalized or not, and such could result in a 
fracture for someone of the veteran's advanced age and 
serious medical condition.  It is unreasonable that a 
hospital could provide constant supervision for all patients 
and negligence is not shown merely by the fact that the 
veteran suffered a fall during his hospital stay.  

Further, the veteran and appellant were informed prior to the 
surgical procedure of the risks of the procedure for someone 
in his condition, including the risk of bleeding and death.  
The veteran and appellant were also informed of the relative 
risks of the failure to perform surgery and the records 
indicate that they discussed and considered the risks of all 
options and decided upon surgery as the best option.  The 
Board notes that the veteran was a "very unhealthy" 
individual prior to his hospitalization and was suffering 
from major illnesses of many of his major organs, including 
end-stage liver disease, renal failure, CAD with two 
myocardial infarctions within the previous six months, COPD, 
and chronic anemia.  There is no medical evidence that any 
carelessness, negligence, lack of proper skill, or error in 
judgment was present either during the surgical procedure or 
in post-surgical care.  

The appellant also contends that the veteran's bleeding 
esophageal varices were the result of the June 1998 surgery.  
The Board notes that this condition was noted on medical 
records prior to the surgical procedure and there is no 
medical evidence that this condition was aggravated by any 
surgical or medical treatment during hospitalization.  The 
veteran's hepatic cirrhosis was due to a history of 
alcoholism and, as with the esophageal varices, there is no 
medical evidence that such was aggravated by his treatment 
during hospitalization from May 23 to June [redacted], 1998.  
Therefore, the Board finds that the evidence preponderates 
against a finding that the veteran's death was a result of 
hospital or medical or surgical treatment during 
hospitalization at a VA facility.  

Accrued Benefits

An accrued benefits claim is derivative of the veteran's 
claim for service connection, i.e., the appellant's 
entitlement is based on the veteran's entitlement.  38 
U.S.C.A. § 5121 provides direction on how to apply for 
accrued benefits which were "due and unpaid" to the veteran 
at the time of death and to whom the benefits are to be paid.  
Under 38 U.S.C.A. § 5121, therefore, a claimant is only 
entitled to what was properly due the veteran at the time of 
death, but which was unpaid.  Zevalkink v. Brown, 102 F.3d 
1236, 1241 (Fed. Cir. 1996).  

The United States Court of Appeals for the Federal Circuit 
has held that Sections 5107 and 5121, when read together, 
compels the conclusion that, in order for a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones. v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Thus, a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at the time of death, the surviving spouse has 
no claim upon which to derive his or her own application.  
Jones, at 1300. 

In the instant case, the veteran had no claims for 
compensation pending at the time of his death.  The last 
claim filed by the veteran was in July 1996 for nonservice-
connected disability pension benefits.  This claim was 
granted by rating decision in October 1996 including grant of 
nonservice-connected disability pension benefits with special 
monthly pension based on the need for aid and attendance, 
effective from July 11, 1996.  The veteran filed no further 
claims.  As the veteran had no claims pending at the time of 
his death, the appellant cannot have a successful claim for 
accrued benefits as a matter of law.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  



ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is denied.

Entitlement to accrued benefits is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

